UNITED STATES COURT OF APPEALS

                   FOR THE FIFTH CIRCUIT


                           No. 97-10691


WALTER BENSCH,
                                                       Plaintiff-Appellant,

                               versus

PENELOPE MATTOS, ET AL.,
                                                   Defendants-Appellees.

                         (consolidated with)


                             97-11222


WALTER BENSCH,
                                                                 Plaintiff,

                               versus

PENELOPE MATTOS, ET AL.,
                                                              Defendants,

ROSENDO RODRIGUEZ, JR.,
                                                                Appellant.


            Appeals from the United States District Court
                 for the Northern District of Texas
                  (7:96-CV-85-X & 7:96-CV-085)
                                          July 14, 1998


Before POLITZ, Chief Judge, JONES and DUHÉ, Circuit Judges.

PER CURIAM:*

       Having considered the briefs, oral arguments of counsel,and pertinent parts

of the record in these consolidated appeals, and finding no basis for reversible error,

the rulings appealed are AFFIRMED.




   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.

                                                 2